DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on June 8, 2020.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 18 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Claims 1, 13, and 18 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 18 describe a first client device and a second client device that are both associated with a medical consumer.  The use of two client devices by a medical consumer was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 12 recites the limitation “wherein the authorization request is an electronic data interchange eligibility and benefit inquiry (EDI 270)”. Laws, regulations and standards are not allowed in the claim language under 112, because they are periodically updated with changes and therefore makes it transitory-in-nature.  Standards are constantly changing and what might be within variance today may not be within variance tomorrow.  A similar 112 rejection would hold for an IEEE standard or the like. For the purposes of this review the examiner will interpret the claim to be: “rule”
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 13 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 18.  Claim 13 recites the following limitations:
A system comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: accessing, from a first client device associated with a medical consumer, via a network, an enrollment request for a medical fraud alert service for the medical consumer; in response to the enrollment request, authenticating an identity of the medical consumer; accessing, via the network, an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer via a second client device associated with the medical consumer; receiving, via the user interface, an indication that the authorization request for medical billing was not initiated by the medical consumer; and based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of accessing an enrollment request for a medical fraud alert service for the medical consumer; in response to the enrollment request, authenticating an identity of the medical consumer; accessing an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer; receiving an indication that the authorization request for medical billing was not initiated by the medical consumer; and based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent recite a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory, one or more processors, first client device, second client device, and network in Claim 13 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 13, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 13, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 13, and 18 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah (US 2013/0030828 A1) in view of Basu (US 2020/0167871 A1).   
Regarding claim(s) 1, 13, and 18:
Pourfallah teaches:
based on the received indication that the authorization request for medical billing was not initiated by the medical consumer, transmitting to a server of the medical insurance provider, a notification that the authorization request is potentially fraudulent.  (Pourfallah:  pgh 193.  Once a transaction is considered fraudulent, a notification is sent to the insurance provider for investigation.)
a memory that stores instructions; and one or more processors configured by the instructions to perform operations (Pourfallah:  pgh 48.  Pourfallah discloses one or more computers, which includes a memory and one or more processors configured by the instructions to perform operations.)
Pourfallah does not teach, however, Basu teaches:  
comprising:  accessing, from a first client device associated with a medical consumer, via a network, an enrollment request for a medical fraud alert service for the medical consumer; (Basu:  pgh 4 and 15, “…transactions including but not limited to enrollment…” and “…the system is able to uncover and notify persons and companies of indicators of medical billing and/or pricing fraud.”) 
in response to the enrollment request, authenticating an identity of the medical consumer; (Basu:  pgh 52, “...following user authentication…”.  Basu teaches authenticating an identity of a user in response to the enrollment request.)
Attorney Docket No. 5017.004US133based on the authorization request, providing a user interface to the medical consumer via a second client device associated with the medical consumer; (Basu:  pgh 49, “Users may log-in to the system…The user interface on the user’s device displays a user interface…” and “Optionally…a user may optionally engage a concierge or consumer advocate through the system…”.  Basu teaches a system that provides a medical consumer with a user interface through a client device associated with the medical consumer.  It also provides a second device through a concierge or consumer advocate.)
receiving, via the user interface, an indication that the authorization request for medical billing was not initiated by the medical consumer; and (Basu:  pgh 52-54, 58. Pgh 54: “…the system provides advanced push alerts.”; Pgh “The system then applies a fraud model and 
accessing, via the network, an authorization request for billing, by a medical services provider, a medical insurance provider associated with the medical consumer; (Basu:  pgh 58.  Basu teaches an authorization process where a medical services provider requests payment from a healthcare plan provider.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2).

Regarding claim(s) 2, 14, and 19: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein: the enrollment request comprises an email address; and the providing of the user interface comprises sending an email to the email address.  (Basu:  pgh 4-13, 49, 106.  The system in Basu includes a user device that displays a user interface to communicate with the network.  This suggests transmitting and receiving emails to an email address.)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 3, 15, and 20: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein: Attorney Docket No. 5017.004US131the second client device associated with the medical consumer is a mobile device; and the providing of the user interface comprises generating a push notification on the mobile 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 4 and 16: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 1, 13, and 18, respectively.  Basu further teaches:
wherein the enrollment request comprises an identifier of the second client device.  (Basu:  pgh 57)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 5 and 17: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claims 4 and 16, respectively.  Basu further teaches:
wherein: the identifier of the second client device is a phone number; and the user interface is presented via a text messaging service.  (Basu:  pgh 50.  Basu teaches the use of push communications, which suggests text messaging and using a client’s phone number as an identifier.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 6: 

wherein: the authorization request is transmitted from the medical services provider prior to providing medical care to the medical consumer.  (Basu:  pgh 4.  Basu teaches the pre-authorization of services.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 7: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the accessing of the authorization request comprises: receiving the authorization request from a server of a medical clearinghouse.  (Basu: Fig. 600-B.  Basu discloses the transmission and receipt of authorization request via a network or servers.)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 8: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the accessing of the authorization request comprises: receiving the authorization request from a client device of the medical services provider.  (Basu:  Fig. 600-B.  Basu discloses the receipt of authorization requests from a medical service provider’s client device.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 9: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
determining that a predetermined period of time has elapsed after providing the user interface to the medical consumer via the second client device without receiving the indication that the authorization request for medical billing was not initiated by the medical consumer; and Attorney Docket No. 5017.004US132based on the determination, sending a reminder to the second client device to respond to the provided user interface.  (Basu:  pgh 236.  Basu discloses sending a payment reminder after a predetermined period of time, which suggests sending a reminder to respond to a notification send via the user interface.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 10: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the authorization request is an authorization request for billing for medical goods or services selected from the group consisting of direct interaction with health practitioners, prescription medications, laboratory services, high technology diagnostic services, transportation by ambulance, blood supplies, eyeglasses, corrective lenses, external prosthetic devices, external orthotic devices, and internal medical devices.  (Basu:  pgh 2-14)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 11: 

wherein the providing of the user interface to the medical consumer via the second client device associated with the medical consumer comprises receiving an access request from the second client device to access a website.  (Basu:  pgh 49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Regarding claim(s) 12: 
The combination of Pourfallah and Basu, as shown in the rejection above, discloses the limitations of claim 1.  Basu further teaches:
wherein the authorization request is an electronic data interchange eligibility and benefit inquiry (EDI 270).  (Basu:  pgh 57.  Basu disclose the use of sytem rules when operating over the network.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify Pourfallah to include features of Basu to “…optimize healthcare supply chain efficiency for public and private insured groups.” (Basu:  pgh 2). 

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Allen (US 10, 445, 735) discloses a virtual payment card fraud detection system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	February 8, 2022
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698